 

Exhibit 10.1

 Separation Agreement and Release of Claims

 

This Separation Agreement and Release of Claims (this “Agreement”) is entered
into by and between Daniel Teper (“Employee”) and Immune Pharmaceuticals Inc.
(the “Company” or “Immune”), who together are referred to as the “Parties”, as
of the 21st. day of April, 2017.

 

Whereas, Employee’s employment with Immune Pharmaceuticals Inc., and its
subsidiaries, affiliates and predecessors (including Immune Pharmaceuticals
Ltd.) (hereinafter collectively and individually referred to as "Immune") will
be terminated effective as of April 21, 2017 ("Termination Date") pursuant to
Employee’s resignation; and

 

WHEREAS, Employee shall retain his director position on the Board of Directors
of Immune Pharmaceuticals Inc. (the “Director Role”), and

 

WHEREAS, Employee has decided to pursue his interests with respect to an
integrated oncology business that has both commercial and pipeline assets; and

 

WHEREAS, Immune desires to support Employee in his oncology pursuits and assist
with the transition; and

 

WHEREAS, Employee recognizes that, during the course of his employment, he has
gained confidential and proprietary information and established relationships
that may be of value to Immune; and

 

WHEREAS, Immune and Employee will work in good faith to resolve any differences
as amicably as possible by entering into this Agreement and providing Employee
with certain benefits as stated herein.

 

NOW, THEREFORE, and in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the adequacy and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.Agreement:

 

(a)       In consideration of Immune entering into this Agreement and providing
the benefits enumerated herein, Employee, on his own behalf as well as on behalf
of his heirs, legal representatives, and assigns, Agreements, acquits, and
forever discharges Immune and its affiliates and subsidiaries, and its former
and current representatives, employees, officers, directors,
predecessors-in-interest, successors, and assigns, jointly and severally, from
any and all liabilities, attorneys’ fees, obligations, duties, undertakings,
agreements, contracts, compensation, incentive compensation, separation pay,
severance, employee benefits, plans, policies, practices, claims, demands,
damages, proceedings, actions, and causes of action of every kind, nature, and
character, which Employee has had, now has, or may have in the future for events
occurring to the date hereof, whether known or unknown, suspected or
unsuspected, that are by reason of, or in any manner whatsoever connected with,
or growing out of, Employee's employment relationship with Immune or its
affiliates or predecessors-in-interest, or the termination of those employment
relationships, including, without limitation, any alleged violation of the Civil
Rights Act of 1991; Title VII of the Civil Rights Act of 1964, as amended;
Americans with Disabilities Act; Employee Retirement Income Security Act; the
Family and Medical Leave Act; the Age Discrimination in Employment Act as
amended by the Older Workers Benefit Protection Act and any applicable,
comparable state notice laws, the Fair Labor Standards Act, to the extent
permitted by law; the Occupational Safety and Health Act of 1970; the individual
laws and fair employment statutes of the state(s) in which Employee resides
and/or works; and any other federal, state or local civil, labor, pension,
wage-hour or human rights law, federal or state public policy, contract or tort
law; any claim arising under federal or state common law of the state(s) in
which Employee resides and/or works, including, but not limited to, constructive
or wrongful discharge or intentional or negligent infliction of emotional
distress; and/or any alleged violation or breach of any express, implied, or
implied-in-law contract, agreement, promise, or duty, violation of public
policy, emotional distress, degradation, reputation, humiliation, and any claim
for compensatory, liquidated or punitive damages, back pay, front pay or any
claim for reinstatement.

 



 

 

 

(b)       This Agreement does not include, and Employee does not waive, any
rights or claims: (i) which may arise after Employee signs this Agreement,
including but not limited to, with respect to the Director Role; (ii) which
arise under any state’s workers’ compensation laws; (iii) for benefits in which
Employee has a vested right under any retirement, deferred savings or pension
plan; (iv) with respect to any vested equity awards (in accordance with the
applicable Immune equity plans and award agreements); (v) which cannot be
released by law; (vi) to enforce the provisions of this Agreement or to
challenge the validity of this Agreement; (vii) to seek indemnification as
provided to him pursuant to any existing D&O insurance policy or as provided to
other directors in roles similar to his Director Role or to seek indemnification
from the Company under applicable law or the Company’s By-Laws for any action or
inaction on his part as an officer or director of the Company or its
subsidiaries prior to the date of this Agreement; or (viii) to participate in
any proceedings before an administrative agency responsible for enforcing labor
and/or employment laws, e.g., the Equal Employment Opportunity Commission;
Employee agrees, however, to waive and release any right to receive any monetary
award from any proceedings before an administrative agency responsible for
enforcing labor and/or employment laws. The release contained in this Agreement
shall not apply to any of the continuing obligations set forth in this
Agreement.

  

(c)       Except as set forth above, this Agreement may be used by Immune as a
complete defense to any past, present or future claim or entitlement asserted
against Immune based on events that have occurred from the beginning of time to
the effective date of this Agreement.

  

2.Consideration:

  

(a)       Pay Continuation: Employee will receive pay continuation which shall
be paid to him in equal installments on a bi-weekly basis, subject to
withholdings, in accordance with Immune’s normal payroll procedures for a period
of three months (“Pay Continuation”). Such Pay Continuation payments shall
commence within ten business days after this Agreement becomes effective.

  

(b)       Health and Welfare Benefits: Employee will be eligible to continue his
Immune Medical, Dental and/or Vision Plan participation (if applicable) under
the provisions of COBRA. Information about COBRA elections will be provided
under separate cover. Should Employee elect COBRA coverage, the Company will pay
for an amount equal to the Employer portion of the costs during the Pay
Continuation period. Any such COBRA payments shall be subject to withholdings as
applicable.

  

(c)       Apartment Occupancy: Except as expressly provided for in this
paragraph, Employee may continue to occupy the apartment leased by Immune in
which he currently resides under the same terms and conditions applicable at the
time of employment. Employee’s occupancy shall terminate on a date no later than
three months after the Termination Date (such date being the “Surrender Date”).
Immune may, at its option, and at any time, provide notice to the landlord
terminating the lease, provided that such termination shall not become effective
prior to the Surrender Date. Alternatively, in the event Immune has not notified
landlord of its intent to terminate the lease, Employee may, at his option and
at his sole cost and expense, and with the consent of landlord, enter into a new
lease for such apartment to commence no later than the Surrender Date. During
the period of time in which the Employee continues to reside in the apartment he
shall continue to abide by the terms of the lease and on the Surrender Date, the
Employee will surrender and vacate the apartment vacant, undamaged and as
otherwise required pursuant to the terms of the lease. Any security deposit (the
“Security Deposit”) paid by Immune in connection with the execution and delivery
of the lease shall remain the property of Immune and shall be returned to
Immune. Employee acknowledges and agrees that he will be responsible for the
return of the Security Deposit as well as any costs and expenses, including any
hold-over rent and other charges levied by the landlord for Employee’s failure
to surrender the apartment on the Surrender Date as required by this paragraph,
and that Immune may withhold such amounts from the Employee’s Pay Continuation.

  

 

 



 

(d)       Accrued PTO: Following the Termination Date, Employee will be paid for
his accrued but unused vacation days in the amount of 21 days.

  

(e)       Annual Incentive Compensation: Employee agrees that he is not entitled
to any bonus or other incentive compensation payment that has not already been
fully paid by the Company.

  

(f)       Long-Term Incentive Compensation: Employee’s deferred cash and equity
awards that are outstanding as of the Termination Date shall be treated in
accordance with the provisions of the applicable Immune equity plans and award
agreements. For the avoidance of doubt, for purposes of all such awards, the
Termination Date shall be the date on which the Employee’s service, engagement
or other relationship to the Company and its affiliates shall end, and any
relationship between the Company and Employee that arises after the Termination
Date pursuant to Section 4 of this Agreement shall not be deemed a continuation
of Employee’s service, engagement or other relationship to the Company and its
affiliates for purposes of such awards.

  

3.No Other Benefits or Rights: Employee hereby acknowledges and agrees that as a
terminated employee he is not entitled to any continuing employee benefits
except as provided in this Agreement. He further acknowledges and agrees that he
shall have no rights to any severance payments or benefits under the any
existing employment agreement or amendment to an employment agreement. He
understands that Immune may adopt new or modified programs or benefits in the
future that, depending on his individual circumstances, may be more or less
advantageous than the benefits set forth in this Agreement. He understands that
any new or modified benefits will not be available to him.

  

4.Oncology Developments: The Parties recognize that Employee has an interest in
pursuing opportunities in the field of oncology research and development and
commercialization as currently being contemplated or pursued through the Company
or its subsidiary, Cytovia, Inc. (“Cytovia”). The Parties anticipate that they
will cooperate in good faith to assist Employee in developing Cytovia or a
company to be formed by Employee (“NewCo”). The Company agrees that it will, for
a period of three months from the Termination Date, use commercially reasonable
efforts – consistent with the best interests of the Company and its stockholders
and subject to the fiduciary duties of the Company’s board of directors – to
develop and begin execution of a plan to establish an independent oncology
business, either through Cytovia or NewCo, which may involve the transfer by
Immune of some or all of its oncology assets to Cytovia or NewCo, as applicable.
Such a transaction would be consummated at a price and on such terms as the
Parties may agree. If such a transaction is not consummated within six months of
the date of execution of the Agreement, Immune agrees to provide Employee (or
his NewCo) a right of first negotiation, for a period of six months, with
respect to any sale or license of Immune’s oncology assets at a price reasonably
acceptable to Immune. All activities relating to the formation of NewCo (if
applicable), the establishment of an independent oncology business as
contemplated by this Section 4 (either through Cytovia or NewCo), and the
negotiation of a licensing agreement or other transaction with Immune relating
thereto shall be undertaken at the sole cost of Employee. Any costs (including,
without limitation, legal costs and other out-of-pocket expenses) incurred by
Immune in connection with such activities will be assumed or reimbursed by
Cytovia or NewCo, as the case may be, upon consummation of the transactions
contemplated herein.

  

5.Affirmations: Employee acknowledges and affirms that: (1) Employee has
carefully read and fully understands all of the provisions of this Agreement;
(2) Employee has not relied on any representations of Immune to induce Employee
to enter into this Agreement, other than as specifically set forth in this
Agreement; (3) Employee is fully competent to enter into this Agreement; (4)
Employee has not been pressured, coerced or otherwise unduly influenced to enter
into this Agreement; and (5) Employee has voluntarily entered into this
Agreement of his own free will.

  

 

 



 

6.Confidentiality of Agreement: Employee and the Company agree that, unless
compelled to disclose by valid legal process or regulatory requirements, the
Parties will keep strictly confidential and will not disclose to any person
(except, if applicable, Employee’s spouse, accountant, or attorney or the
Company’s Board of Directors, auditors, attorneys and financial advisors) or any
entity the terms and circumstances relating to Employee’s separation from Immune
and this Agreement other than that Employee is leaving to pursue other interests
and Employee is appreciative of the opportunities that were afforded to Employee
at Immune or words of similar import.

  

7.Non-disparagement: Employee agrees that he will not disparage the Company or
any of its subsidiaries, affiliates or predecessors, or any of their respective
directors, officers, partners, employees or managers. Likewise, the current
officers and directors of the Company will not disparage Employee. This
provision shall not be applicable to any information that is disclosed pursuant
to legal process or with respect to regulatory compliance.

  

8.Confidential, Proprietary and/or Trade Secrets Information:

 

(a)       Subject to the statement set forth below, Employee agrees that he will
not at any time, directly or indirectly, without written authorization from
Immune, make use of or disclose to any person or entity any confidential or
proprietary information, trade secrets, or other confidential data not in the
public domain related to the systems, business, products, services, employees,
or practices of Immune (“Confidential Information”) that he has acquired in any
capacity during Employee’s employment with Immune. Employee understands that the
confidential character and proprietary nature of any of the foregoing
Confidential Information does not become any less confidential or proprietary to
Immune because he may commit some of the information to memory or because he has
maintained some of this information outside of Immune’s offices. Employee will
promptly return to Immune all identification cards, access codes, company credit
cards, computers, customer and proprietary information on his smart phone,
files, disks, work-papers, customer, vendor, and employee records, and any other
property belonging to Immune that is in his possession or control as of his
Termination Date.

 

(b)       Employee also hereby acknowledges that Immune has informed him, in
accordance with 18 U.S.C. § 1833(b), that he may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret where the disclosure either (i) is made (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

  

(c)       Finally, Employee reaffirms his obligations under that Non-Disclosure
and Non-Competition Agreement previously executed with the Company. To the
extent that such obligations conflict with those set forth herein, the terms of
this Agreement shall govern.

  

9.Non-Compete/Non-Solicitation: As a condition of this Agreement, Employee
agrees to the following:

  

(a)        Employee hereby agrees that he shall not, either as an employee,
employer, consultant, agent, service provider, principal, partner, stockholder,
corporate officer, director, independent contractor, or in any other individual
or representative capacity, engage or participate, substantially invest in or
become employed by any business or compete in any manner (or assist any other
person or entity to compete in any manner), either directly or indirectly
(including through remote means such as by telephone, written correspondence, or
computerized communication), whether for compensation or otherwise, with Immune,
by (i) producing, developing or marketing, or assisting others to produce,
develop or market, products, processes and/or services (including, without
limitation, technologies, software and source codes) which are competitive with
those products, processes or services of Immune, whether existing or those for
which Immune has taken substantial steps toward planning for the future, on
which Employee has worked, or concerning which Employee has in any manner
acquired knowledge of or had access to Confidential Information about during the
Employment; (ii) engaging, participating, investing, owning, making or becoming
employed (either as an employee, employer, consultant, agent, principal,
partner, shareholder, corporate officer, director, co-venturer or in any other
individual or representative capacity) by any business or commercial activity
that is or has been a client or enjoyed a contractual relationship with Immune,
and/or competes or is reasonably likely to compete in any manner whatsoever with
any business that Company conducts, or demonstrably anticipates conducting, at
any time during the Employment; or (iii) otherwise engaging in any business
activity which directly or indirectly competes with the business operations or
activities in which Company has engaged, such restrictions to apply to
geographical locations in which Company has engaged or taken substantial steps
toward engaging in business during the term of Employee’s employment with
Immune, for a period of 12 months following the Termination Date, except upon
written consent of an authorized member of Company’s management. The Parties
agree that this Section 9(a) shall not apply to Employee’s activities as set
forth in Section 4 herein.

 



 

 

 

(b)        Employee agrees that for a period of 18 months after the Termination
Date, Employee shall not, directly or indirectly: (i) influence or attempt to
influence customers or suppliers of Immune to divert their business to any
competitor of Immune; or (ii) solicit or recruit anyone who is an employee of
Immune as of the effective date of this Agreement for the purpose of being
employed by him, or any entity with which Employee is affiliated or by a
competitor of Company. This provision shall not apply to general public efforts
of solicitation of employment, such as job postings to which a covered employee
independently responds.

 

10.Cooperation: At all times following the Termination Date, Employee hereby
agrees that he will, upon the written request of Immune, make himself reasonably
available to Immune to respond to questions and issues concerning matters
relating, in whole or in part, to his responsibilities and assignments while
employed at Immune.

  

11.Legal Process and Disclosure: Nothing herein, including the confidentiality
and non-disparagement provisions, shall be construed to limit Employee’s right
to (1) respond accurately and fully to any question, inquiry or request for
information when required by legal process; or (2) file a charge or complaint
with the Equal Employment Opportunity Commission, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Employee understands that this Agreement
does not limit his ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information
without notice to Immune. This Agreement does not limit Employee’s right to
receive an award for information provided to Government Agencies, but this
Paragraph does not otherwise alter the Agreement set forth in Paragraph 1
herein. Employee agrees that he will use his reasonable best efforts, subject to
his other business commitments and obligations, to cooperate with Immune and its
counsel and to be available to provide such truthful testimony and other
information at such times as are reasonably requested of him. The Company will
reimburse Employee for the reasonable out-of-pocket cost and expenses that he
incurs in connection with any such cooperation.

  

12.No Admission of Liability: The Parties’ decision to enter into this Agreement
is not an admission of liability on the part of either Party, and this Agreement
may not be used as evidence in any proceeding other than one to enforce the
provisions of this Agreement.

  

13.Director and Officer’s Indemnification: In accordance with New York law and
the Company’s Director and Officer’s policy, the Company will provide Employee
with defense and indemnification with regard to the services and the duties that
he performed for the Company as an officer and director so long as he worked
within the scope of his employment and he operated in good faith during his
employment. . In addition, this Agreement does not alter the terms of the
Company’s Directors & Officers’ insurance policies.

 



 

 



 

14.Compliance with Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code (“Section 409A”) or are exempt therefrom and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In that regard, (a) each installment in any series of installment
payments pursuant to this Agreement shall be treated as a separate payment for
purposes of Section 409A; (b) the parties will take all steps necessary to
ensure Employee’s termination of employment constitutes a “separation from
service” within the meaning of Section 409A; (c) if Employee is a "specified
employee," as determined by the Company in accordance with Section 409A, then to
the extent required in order to comply with Section 409A, all payments, benefits
or reimbursements paid or provided under this Agreement that constitute a
"deferral of compensation" within the meaning of Section 409A, that are provided
as a result of Employee’s separation from service and that would otherwise be
paid or provided during the first six months following Employee’s separation
from service shall be accumulated through and paid or provided within 30 days
after the first business day following the six month anniversary of Employee’s
separation from service (or, if Employee should die during such six-month
period, within 30 days after Employee’s death); (d) the amount of any expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits
provided, during any other calendar year; (e) the right to any reimbursement or
in-kind benefit is not subject to liquidation or exchange for another benefit;
and (f) if the period from Employee’s Termination Date to the date that Pay
Continuation payments may commence begins in one calendar year and ends in a
second calendar year, then to the extent necessary to comply with Section 409A,
any Pay Continuation payable under this Agreement will commence in the second
calendar year.

  

15.Miscellaneous Provisions: This Agreement represents the complete agreement
between the parties hereto and supersedes all prior or contemporaneous oral or
written understandings on the subjects contained herein. No Party has relied on
any representations, oral or written, concerning the effect, enforceability, or
meaning of this Agreement, except as is specifically set forth in this
Agreement. This Agreement can only be modified or waived, in whole or in part,
by a writing signed by all of the parties hereto. A facsimile of this Agreement
and a facsimile signature of a party shall be treated in all respects as an
original document and counterparts of this Agreement may be executed separately
and taken together will be treated as one complete original document. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, legal representatives, affiliates, successors, and
assigns. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of laws principles
which could result in application of laws in other jurisdictions.. If any term,
condition, clause or provision of this Agreement shall be determined by a court
of competent jurisdiction to be void or invalid at law, then only that term,
condition, clause or provision that is determined to be void or invalid shall be
stricken from the Agreement and the remainder of the Agreement shall remain in
full force and effect. Each of the Company and Employee understands and agrees
that any rule of law or decision that would require interpretation of any
claimed ambiguity in this Agreement against the party that drafted the
applicable provision has no application to this Agreement and is expressly
waived. Any complaint or litigation filed that relates to or arises from this
Agreement shall be filed in a state or federal court in New York.

  

16.Warranty of Authority. The persons executing and delivering this Agreement on
behalf of the Parties represent and warrant that each of them is duly authorized
to do so and that the execution of this Agreement is the lawful and voluntary
act of the Parties.

 



 

 

  

17.Counterparts: A facsimile of this Agreement and a facsimile signature of a
party shall be treated in all respects as an original document and counterparts
of this Agreement may be executed separately and taken together will be treated
as one complete original document. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, legal
representatives, affiliates, successors, and assigns.

 

 

 

 

  

AGREED TO this 21st day of April, 2017           /s/ Daniel Teper Date: April
21, 2017 Daniel Teper       Immune Pharmaceuticals Inc.   /s/ Cameron Durrant  
  Date:  April 21, 2017 By: Cameron Durrant       Title:  Lead Director and
Chair, Compensation Committee  

  



 

